Title: From George Washington to Jonathan Trumbull, Sr., 16 November 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir
          Head Quarters West-point 16th Novr 1779.
        
        In my letter of the 12th I mentioned to your Excellency that the operations to the Southward had taken up more time than was at first apprehended, and that this, with the advanced season of the year, made the expected co-operation a matter of the utmost uncertainty. I am sorry to inform you that by dispatches received last night, there has been an alteration of circumstances in that quarter, which must render it altogether impossible, at le[a]st for the present.
        It would appear, that there was a necessity for the Counts returning to the West Indies, which made it impracticable to spend that time before the works of Savannah, requisite to carry them by regular approach. This induced the allied arms to hazard the reduction of the place by assault. It was undertaken accordingly on the 9th of October, when we were repulsed. I do not learn the particulars of our loss. The count was slightly wounded in

the leg and arm; and General Pulaski died a few days after of his wounds. The allied officers and men behaved with great bravery and spirit. This repulse comprehends the whole of our misfortune, as we met with no hinderance in removing our stores and baggage. I have drawn together these several matters more for your private satisfaction, than any public purpose; as Congress, I suppose will direct a publication.
        The requisition for the militia holding themselves in readiness, being no longer necessary, your Excellency will take such order as you may think proper on the occasion. I cannot but express my sense, to your Excellency of the ready compliance in every step which appeard necessary in the business that for some time past has engaged our attention. And I promise myself every thing to our cause from the good disposition of the militia when it may become proper to make use of their services. I have the honor to be with great regard, Your Excellency’s most obt servt
        
          Go: Washington
        
      